PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Keller Jolley Preece/Lyft
1010 North 500 East
Suite 210North Salt Lake, UT  84054


In re Application of	:
	Chachra, Ricky et al.	:	DECISION ON PETITION 
Application No. 16/700,892	:	FOR SECOND SUSPENSION 
Filed:  December 02, 2019	:	OF ACTION UNDER
For:	DYNAMIC GEOLOCATION OPTIMIZATION  	:	37 CFR §1.103(a)
	OF PICKUP LOCATIONS USING LOCATION	:
	SCORES	:

This is a decision on applicant’s petition under 37 CFR 1.103(a) filed February 07, 2022 requesting a second suspension of action.  

The petition is DISMISSED.  

A grantable petition for suspension of action under 37 CFR § 1.103(a) requires: 

1) A showing of good and sufficient cause for suspension of action, and 
2) The fee set forth in 37 CFR § 1.17(g), unless such cause is the fault of the Office. 

The instant petition requests a six month suspension of action due stating that “Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans and travel restrictions.”  Applicant further states that “[t]he pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for [Applicant’s] platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.” 

The Applicant has not explained with particularity how COVID-19 has impacted Applicant’s ability to prosecute the instant application. Applicant’s general statements above do not provide a showing of good and sufficient reasons for suspension, since the statements do not impact the Attorney’s ability to prosecute the application. Regarding Applicant’s statement that the pandemic has caused, and is expected to continue to cause, decreased demand for the Applicant’s platform relative to pre-COVID-19 demand, it is further noted that typically a lack of funds alone is not considered to be a good and sufficient reason to grant suspensions. Since, Applicant has failed to provide a showing of good and sufficient cause for suspension of action, the application remains in active status.

Questions concerning this decision should be referred to C. John Brown, Quality Assurance Specialist, at (571) 270-5924.





/JAMES P TRAMMELL/____________________________
James P. Trammell, Director
Patent Technology Center 3600
(571)-272-6712

cjb:  06/13/2022